Order filed October 13, 2014




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-14-00268-CV
                                   __________

    IN RE THE STATE OF TEXAS EX REL. MICHAEL MUNK


                          Original Mandamus Proceeding


                                    ORDER
      Relator, the State of Texas, acting by and through the Gaines County District
Attorney, Michael Munk, has filed a petition for writ of mandamus and for writ of
prohibition with this court alleging that Respondent, the Honorable Carter T.
Schildknecht, Judge of the 106th District Court of Gaines County, Texas, has
abused her discretion by ordering the State to run criminal history searches of all
non-law enforcement witnesses in various state and federal databases and to
provide the results of those searches to the defendant. Relator also seeks a writ of
prohibition preventing Judge Schildknecht from ordering the State, absent a
showing of good cause, to run and provide criminal histories of all witnesses in any
future cases. Additionally, Relator has requested an emergency or temporary stay
of the proceedings in order for the State to have sufficient time to comply with the
trial court’s order if we deny Relator’s petition.
      An appellate court, pursuant to Rule 52.10(b) of the Texas Rules of
Appellate Procedure, may grant “any just relief” pending the disposition of an
original petition. TEX. R. APP. P. 52.10(b). Such relief may include staying the
enforcement of an order for purposes of protecting the jurisdiction of the appellate
court while the court considers the merits of the original proceeding. In re Collier,
No. 07-12-00336-CV, 2012 WL 3114597, at *1 (Tex. App.—Amarillo Aug. 1,
2012, orig. proceeding) (citing In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—
Amarillo 1999, orig. proceeding); In re Reed, 901 S.W.2d 604, 609 (Tex. App.—
San Antonio 1995, orig. proceeding)).
      In order to afford this court sufficient time to review the merits of Relator’s
petition and the response thereto filed by the real party in interest, we grant an
emergency stay effective immediately of all proceedings in the trial court pending
further order of this court, including the Respondent’s oral pronouncement
ordering the State to run criminal history searches of all non-law enforcement
witnesses in various state and federal databases and to provide the results of those
searches to the defendant.


                                                     PER CURIAM


October 13, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2